      Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 1 of 15




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

THE CONCERNED BLACK CLER-
GY OF METROPOLITAN ATLANTA,
INC., a Georgia nonprofit corpora-
tion; THE JUSTICE INITIATIVE,
INC., a Georgia nonprofit corpora-      No. 1:21-cv-1728-JPB
tion; SAMUEL DEWITT PROCTOR
CONFERENCE, INC., a nonprofit
corporation; MIJENTE, INC., a non-
profit corporation; SANKOFA
UNITED CHURCH OF CHRIST
LIMITED, a Georgia nonprofit corpo-
ration; NEW BIRTH MISSIONARY
BAPTIST CHURCH, INC., a Georgia
nonprofit corporation; METROPOLI-
TAN ATLANTA BAPTIST MINIS-
TERS UNION, INC., a Georgia non-
profit corporation; FIRST CONGRE-
GATIONAL CHURCH, UNITED
CHURCH OF CHRIST INCORPO-
RATED, a Georgia nonprofit corpora-
tion; GEORGIA LATINO ALLIANCE
FOR HUMAN RIGHTS, INC., a
Georgia nonprofit corporation; FAITH
IN ACTION NETWORK, a nonprofit
corporation; GREATER WORKS
MINISTRIES NETWORK, INC., a
Georgia nonprofit corporation; and
EXOUSIA LIGHTHOUSE INTER-
NATIONAL C.M., INC., a Georgia
nonprofit corporation,
                            Plaintiffs,

     v.




                                    1
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 2 of 15




BRAD RAFFENSPERGER, in his of-
ficial capacity as the Georgia Secre-
tary of State, REBECCA N. SULLI-
VAN, in her official capacity as Vice
Chair of the Georgia State Election
Board; DAVID WORLEY, in his offi-
cial capacity as a member of the
Georgia State Election Board; MAT-
THEW MASHBURN, in his official
capacity as a member of the Georgia
State Election Board; and ANH LE,
in her official capacity as a member of
the Georgia State Election Board,
                             Defendants,

REPUBLICAN NATIONAL COM-
MITTEE; NATIONAL REPUBLICAN
SENATORIAL COMMITTEE; NA-
TIONAL REPUBLICAN CONGRES-
SIONAL COMMITTEE; and GEOR-
GIA REPUBLICAN PARTY, INC.,
     Proposed Intervenor-Defendants.

     PROPOSED INTERVENOR-DEFENDANTS’ MEMORANDUM
     OF LAW IN SUPPORT OF THEIR MOTION TO INTERVENE


      This Court should grant the motion to intervene and allow Movants—
the Republican National Committee, National Republican Senatorial Commit-

tee, National Republican Congressional Committee, and Georgia Republican

Party, Inc.—to be defendants in this case. As the Democratic Party recently
observed, “political parties usually have good cause to intervene in disputes

over election rules.” Issa v. Newsom, Doc. 23 at 2, No. 2:20-cv-1044 (E.D. Cal.

June 8, 2020). That is why, in recent litigation over the election rules for 2020



                                       2
          Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 3 of 15




and 2021, the Republican Party was virtually always granted intervention.*

Just a few months ago, Judge Jones let the Republican Party intervene in an-

other similar case. See Black Voters Matter Fund v. Raffensperger, Doc. 42, No.

1:20-cv-4869 (N.D. Ga. Dec. 9, 2020). This Court should do the same for two

independent reasons.




      * See, e.g., Alliance for Retired American’s v. Dunlap, No. CV-20-95 (Me.
Super. Ct. Aug. 21, 2020) (granting intervention to the RNC, NRSC, and Re-
publican Party of Maine); Mi Familia Vota v. Hobbs, Doc. 25, No. 2:20-cv-1903
(D. Ariz. June 26, 2020) (granting intervention to the RNC and NRSC); Ariz.
Democratic Party v. Hobbs, Doc. 60, No. 2:20-cv-1143 (D. Ariz. June 26, 2020)
(granting intervention to the RNC and Arizona Republican Party); Swenson v.
Bostelmann, Doc. 38, No. 20-cv-459 (W.D. Wis. June 23, 2020) (granting inter-
vention to the RNC and Republican Party of Wisconsin); Edwards v. Vos, Doc.
27, No. 20-cv-340 (W.D. Wis. June 23, 2020) (same); League of Women Voters
of Minn. Ed. Fund v. Simon, Doc. 52, No. 20-cv-1205 (D. Minn. June 23, 2020)
(granting intervention to the RNC and Republican Party of Minnesota); Niel-
sen v. DeSantis, Doc. 101, No. 4:20-cv-236 (N.D. Fla. May 28, 2020) (granting
intervention to the RNC, NRCC, and Republican Party of Florida); Priorities
USA v. Nessel, 2020 WL 2615504, at *5 (E.D. Mich. May 22, 2020) (granting
intervention to the RNC and Republican Party of Michigan); Thomas v. An-
dino, 2020 WL 2306615, at *4 (D.S.C. May 8, 2020) (granting intervention to
the South Carolina Republican Party); Corona v. Cegavske, Order Granting
Mot. to Intervene, No. CV 20-OC-644-1B (Nev. 1st Jud. Dist. Ct. Apr. 30, 2020)
(granting intervention to the RNC and Nevada Republican Party); League of
Women Voters of Va. v. Va. State Bd. of Elections, Doc. 57, No. 6:20-cv-24 (W.D.
Va. Apr. 29, 2020) (granting intervention to the Republican Party of Virginia);
Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1505640, at *5 (W.D. Wis.
Mar. 28, 2020) (granting intervention to the RNC and Republican Party of Wis-
consin); Gear v. Knudson, Doc. 58, No. 3:20-cv-278 (W.D. Wis. Mar. 31, 2020)
(same); Lewis v. Knudson, Doc. 63, No. 3:20-cv-284 (W.D. Wis. Mar. 31, 2020)
(same); see also Democratic Exec. Cmte. of Fla. v. Detzner, No. 4:18-cv-520 (N.D.
Fla. Nov. 9, 2018) (granting intervention to the NRSC).

                                        3
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 4 of 15




      First, Movants satisfy the criteria for intervention as of right under Rule
24(a)(2). Their motion is timely; Plaintiffs’ complaint was just filed, this litiga-

tion has yet to begin in earnest, and no party will possibly be prejudiced. Mo-

vants also have a clear interest in protecting their candidates, voters, and re-

sources from Plaintiffs’ attempt to invalidate Georgia’s duly-enacted election

rules. Finally, no other party adequately represents Movants’ interests. De-

fendants do not share Movants’ distinct interests in conserving their resources

or helping Republican candidates and voters.

      Second, and alternatively, the Court should grant Movants permissive
intervention under Rule 24(b). Again, this motion is timely. Movants’ defenses

share common questions of law and fact with the existing parties, and inter-

vention will result in no delay or prejudice. Incremental prejudice is especially

unlikely here—a case that will inevitably involve multiple parties because it is

one of six challenges to SB 202 before this Court. The Court’s resolution of

these important questions will have significant implications for Movants as

they work to ensure that their candidates and voters can participate in fair

and orderly elections.

      Whether under Rule 24(a)(2) or (b), Movants should be allowed to inter-

vene as defendants. Defendants take no position on intervention. Plaintiffs

have not given their position.

              INTERESTS OF PROPOSED INTERVENORS

      Movants are four political committees who support Republicans in Geor-

gia. The Republican National Committee is a national committee, as defined



                                         4
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 5 of 15




by 52 U.S.C. §30101, that manages the Republican Party’s business at the na-

tional level, supports Republican candidates for public office at all levels, coor-

dinates fundraising and election strategy, and develops and promotes the na-

tional Republican platform. The National Republican Senatorial Committee is

a national political committee that works to elect Republicans to the U.S. Sen-

ate. The National Republican Congressional Committee is a national political

committee that works to elect Republicans to the U.S. House. The Georgia Re-

publican Party is a political party that works to promote Republican values

and to assist Republican candidates in obtaining election to partisan federal,

state, and local office. All three Movants have interests—their own and those

of their members—in the rules and procedures governing Georgia’s elections.

That includes Georgia’s crucial elections in 2022 for Governor, U.S. Senate,

U.S. House, and other offices.

                                 ARGUMENT

I.    Movants are entitled to intervene as of right.

      Rule 24 is “liberally construed with all doubts resolved in favor of the

proposed intervenor.” S.D. ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d 783,

785 (8th Cir. 2003). Under Rule 24(a)(2), this Court must grant intervention

as of right if four things are true: the motion is timely; movants have a legally

protected interest in this action; this action may impair or impede that inter-

est; and no existing party adequately represents Movants’ interests. See Chiles

v. Thornburgh, 865 F.2d 1197, 1213 (11th Cir. 1989). All four are true here.




                                        5
          Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 6 of 15




      A.      The motion is timely.

      This Court considers four factors in determining the timeliness of a mo-

tion to intervene: the delay after the movant knew its interest in the case; any

prejudice to the existing parties from that delay; prejudice to the movant from

denying intervention; and any unusual circumstances. Id. These factors all fa-

vor Movants.

      Movants filed this motion early—mere “days after Plaintiffs filed the

lawsuit.” Black Voters Matter, Doc. 42 at 6, No. 1:20-cv-4869 (N.D. Ga.). Mo-

vants hardly could have moved faster than they did. Much later intervention

motions have been declared timely. See e.g., North Dakota v. Heydinger, 288

F.R.D. 423, 429 (D. Minn. 2012) (motion filed one year after answer); Idaho

Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir. 1995) (motion filed

four months after complaint); Uesugi Farms, Inc. v. Michael J. Navilio & Son,

Inc., 2015 WL 3962007, at *2 (N.D. Ill. June 25, 2015) (motions filed 4-6 weeks

after complaint).

      Nor will Movants’ intervention prejudice the parties. This litigation has

not begun in earnest. Movants will comply with all deadlines that govern the

parties, will work to prevent duplicative briefing, and will coordinate with the

parties on discovery. If Movants are not allowed to intervene, however, their

interests could be irreparably harmed by an order overriding Georgia’s election

rules and undermining the integrity of Georgia’s elections. Movants’ motion is

timely.




                                        6
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 7 of 15




      B.    Movants have protected interests in this action.

      Movants also have “‘direct, substantial, legally protectible interest[s] in

the proceeding’” because they are Republican Party organizations that repre-

sent candidates and voters. Chiles, 865 F.2d at 1213-14. Movants have direct

and significant interests in ensuring that the State’s election procedures are

fair and reliable. Laws like the one challenged here are designed to serve “the

integrity of [the] election process,” Eu v. San Fran. Cty. Democratic Cent.

Comm., 489 U.S. 214, 231 (1989), and the “orderly administration” of elections,

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 196 (2008) (op. of Stevens,

J.). As Judge Jones found, Movants have “a specific interest” in “promoting

their chosen candidates and protecting the integrity of Georgia’s elections.”

Black Voters Matter, Doc. 42 at 5, No. 1:20-cv-4869 (N.D. Ga.).

      Indeed, federal courts “routinely” find that political parties have inter-

ests supporting intervention in litigation regarding election rules. Issa v. New-

som, 2020 WL 3074351, at *3 (E.D. Cal. June 10, 2020); see, e.g., Siegel v. Le-

Pore, 234 F.3d 1163, 1169 n.1 (11th Cir. 2001); supra n.*. Given their inherent

and intense interest in elections, usually “[n]o one disputes” that political par-

ties “meet the impaired interest requirement for intervention as of right.” Cit-

izens United v. Gessler, 2014 WL 4549001, *2 (D. Col. Sept. 15, 2014). That is

certainly true here, where “changes in voting procedures could affect candi-

dates running as Republicans and voters who [are] members of the … Repub-

lican Party.” Ohio Democratic Party v. Blackwell, 2005 WL 8162665, *2 (S.D.

Ohio Aug. 26, 2005); see id. (under such circumstances, “there [was] no dispute



                                        7
          Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 8 of 15




that the Ohio Republican Party had an interest in the subject matter of this

case”).

      In short, because Movants’ candidates will “actively seek [election or]

reelection in contests governed by the challenged rules,” and Movants’ voters

will vote in them, Movants have an interest in “demand[ing] adherence” to

Georgia’s rules. Shays v. FEC, 414 F.3d 76, 88 (D.C. Cir. 2005).

      C.      This action threatens to impair Movants’ interests.

      Movants are “so situated that disposing of [this] action may as a practical

matter impair or impede [their] ability to protect [their] interest.” Fed. R. Civ.

P. 24(a)(2). Movants “do not need to establish that their interests will be im-

paired,” “only that the disposition of the action ‘may’ impair or impede their

ability to protect their interests.” Brumfield v. Dodd, 749 F.3d 339, 344 (5th

Cir. 2014). This language from Rule 24 is “obviously designed to liberalize the

right to intervene in federal actions.” Nuesse v. Camp, 385 F.2d 694, 701 (D.C.

Cir. 1967).

      Here, Movants’ interests will plainly “suffer if the Government were to

lose this case, or to settle it against [Movants’] interests.” Mausolf v. Babbitt,

85 F.3d 1295, 1302-03 (8th Cir. 1996). Not only would an adverse decision un-

dercut democratically enacted laws that protect voters and candidates (includ-

ing Movants’ members), it would change the “structur[e] of th[e] competitive

environment” and “fundamentally alter the environment in which [Movants]

defend their concrete interests (e.g. their interest in … winning [election or]

reelection).” Shays, 414 F.3d at 85-86. These changes, especially if they occur



                                        8
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 9 of 15




near an election, threaten to confuse voters and undermine confidence in the

electoral process. See Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006). Movants will

be forced to spend substantial resources fighting inevitable confusion and gal-

vanizing participation in the wake of the “consequent incentive to remain away

from the polls.” Id.; accord Pavek v. Simon, 2020 WL 3183249, at *10 (D. Minn.

June 15, 2020).

      The “very purpose of intervention is to allow interested parties to air

their views so that a court may consider them before making potentially ad-

verse decisions.” Brumfield, 749 F.3d at 345. So the “best” course—and the one

that Rule 24 “implements”—is to give “all parties with a real stake in a contro-

versy … an opportunity to be heard” in this suit. Hodgson v. United Mine Work-

ers of Am., 473 F.2d 118, 130 (D.C. Cir. 1972). That includes Movants.

      D.    No party adequately represents Movants’ interests.

      Finally, Movants are not adequately represented by the existing parties.

Inadequacy is not a demanding showing. It’s satisfied “if the proposed interve-

nor shows that representation of his interest may be inadequate.” Chiles, 865

F.2d at 1214 (cleaned up; emphasis added). In other words, “‘the burden of

making that showing should be treated as minimal,’” and the proposed inter-

venors “‘should be allowed to intervene unless it is clear that [the current par-

ties] will provide adequate representation.’” Id.

      As then-Judge Garland explained, courts “often conclude[] that govern-

mental entities do not adequately represent the interests of aspiring interve-

nors.” Fund for Animals, Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003).



                                       9
      Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 10 of 15




“[T]he government’s representation of the public interest generally cannot be

assumed to be identical to the individual parochial interest of a [private mo-

vant] merely because both entities occupy the same posture in the litigation.”

Utah Ass’n of Ctys. v. Clinton, 255 F.3d 1246, 1255-56 (10th Cir. 2001). Here,

too, Defendants necessarily represent “the public interest,” rather than Mo-

vants’ “particular interest[s]” in protecting their resources and the rights of

their candidates and voters. Coal. of Ariz./N.M. Counties for Stable Economic

Growth v. DOI, 100 F.3d 837, 845 (10th Cir. 1996). While political parties also

want what’s best for the country, the reality is that they have different ideas

of what that looks like and how best to accomplish it.

      This tension is stark in the context of elections. Defendants have no in-

terest in the election of particular candidates or the mobilization of particular

voters, or the costs associated with either. Instead, state officials, acting on

behalf of all Georgia citizens and the State itself, must consider “a range of

interests likely to diverge from those of the intervenors.” Meek v. Metro. Dade

Cty., 985 F.2d 1471, 1478 (11th Cir. 1993). Those interests include “the expense

of defending the current [laws] out of [state] coffers,” Clark v. Putnam Cty., 168

F.3d 458, 461 (11th Cir. 1999); “the social and political divisiveness of the elec-

tion issue,” Meek, 985 F.2d at 1478; “their own desires to remain politically

popular and effective leaders,” id.; and even the interests of Plaintiffs, In re

Sierra Club, 945 F.2d 776, 779-80 (4th Cir. 1991). Defendants apparently

agree, since they take no position on Movants’ intervention. See Utah Ass’n of

Ctys. v. Clinton, 255 F.3d 1246, 1255 (10th Cir. 2001) (“The government has



                                        10
      Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 11 of 15




taken no position on the motion to intervene in this case. Its ‘silence on any

intent to defend the intervenors’ special interests is deafening.’”).

      At the very least, Movants will “serve as a vigorous and helpful supple-

ment” to Defendants and “can reasonably be expected to contribute to the in-

formed resolutions of these questions.” NRDC v. Costle, 561 F.2d 904, 912-13

(D.C. Cir. 1977). Movants affirmatively seek to preserve Georgia’s voting safe-

guards, including the bill challenged here, and bring a unique and well-in-

formed perspective to the table. Movants thus should be granted intervention

under Rule 24(a)(2).

II.   Alternatively, Movants are entitled to permissive intervention.

      Even if Movants were not entitled to intervene as of right under Rule

24(a), this Court should grant them permissive intervention under Rule 24(b).

Exercising broad judicial discretion, courts grant permissive intervention

when the movant has “a claim or defense that shares with the main action a

common question of law or fact.” Fed. R. Civ. P. 24(b); see Chiles, 865 F.2d at

1213. Courts also consider “whether the intervention will unduly delay or prej-

udice the adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3);

see Chiles, 865 F.2d at 1213. Inadequate representation is not a requirement.

Black Voters Matter, Doc. 42 at 5, No. 1:20-cv-4869 (N.D. Ga.).

      The requirements of Rule 24(b) are met here. As explained, Movants filed

a timely motion. And Movants will raise defenses that share many common

questions with the parties’ claims and defenses. Plaintiffs allege that the chal-

lenged law is unconstitutional. Movants directly reject that allegation and



                                        11
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 12 of 15




assert that Plaintiffs’ desired relief would undermine the interests of Movants

and their members. This obvious clash is why courts allow political parties to

intervene in defense of state election laws. See, e.g., Swenson, Doc. 38, No. 20-

cv-459-wmc (W.D. Wis.) (“[T]he [RNC and Republican Party of Wisconsin] have

a defense that shares common questions of law and fact with the main action;

namely, they seek to defend the challenged election laws to protect their and

their members’ stated interests—among other things, interest in the integrity

of Wisconsin’s elections.”); Priorities USA, 2020 WL 2615504, at *5 (recogniz-

ing that the permissive-intervention factors were met when the RNC “demon-

strate[d] that [it] seek[s] to defend the constitutionality of Michigan’s [election]

laws, the same laws which the plaintiffs allege are unconstitutional”).

      Movants’ intervention will not unduly delay this litigation or prejudice

anyone. Movants swiftly moved to intervene at this case’s earliest stage, and

their participation will add no delay beyond the norm for multiparty litigation.

Plaintiffs put the legality of Georgia’s law at issue, after all, so they “can hardly

be said to be prejudiced by having to prove a lawsuit [they] chose to initiate.”

Security Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1381 (7th Cir.

1995). Movants also commit to submitting all filings in accordance with what-

ever briefing schedule the Court imposes, “which is a promise” that under-

mines claims of undue delay. Emerson Hall Assocs., LP v. Travelers Casualty

Ins. Co. of Am., 2016 WL 223794, *2 (W.D. Wis. Jan. 19, 2016).

      Allowing Movants to intervene will promote consistency and fairness in

the law, as well as efficiency in this case. It will allow “the Court … to profit



                                         12
      Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 13 of 15




from a diversity of viewpoints as [Movants] illuminate the ultimate questions

posed by the parties.” Franconia Minerals (US) LLC v. United States, 319

F.R.D. 261, 268 (D. Minn. 2017). Any prejudice from granting intervention

would be no greater than the prejudice from denying intervention. See

Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 377 (1987)

(“[W]hen an order prevents a putative intervenor from becoming a party in any

respect, the order is subject to immediate review.”); Jacobson v. Detzner, 2018

WL 10509488 (N.D. Fla. July 1, 2018) (“[D]enying [Republican Party organiza-

tions’] motion [to intervene] opens the door to delaying the adjudication of this

case’s merits for months—if not longer”). Where a court has doubts, “the most

prudent and efficient course” is to allow permissive intervention. Lac Courte

Oreilles Band of Lake Superior Chippewa Indians of Wis. v. United States, 2002

WL 32350046, *3 (W.D. Wis. Nov. 20, 2002).

                                CONCLUSION

      Movants humbly ask the Court to grant their motion and allow them to

intervene as defendants.




                                       13
      Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 14 of 15




     This 4th day of May, 2021.
                                   Respectfully submitted,

                                   /s/ William Bradley Carver, Sr.
                                  John E. Hall, Jr.
Tyler R. Green (pro hac vice      Georgia Bar No. 319090
forthcoming)                      William Bradley Carver, Sr.
Cameron T. Norris (pro hac vice   Georgia Bar No. 115529
forthcoming)                      W. Dowdy White
CONSOVOY MCCARTHY PLLC            Georgia Bar No. 320879
1600 Wilson Boulevard             HALL BOOTH SMITH, P.C.
Suite 700                         191 Peachtree Street NE
Arlington, VA 22209               Suite 2900
(703) 243-9423                    Atlanta, GA 30303
                                  (404) 954-6967
                                  bcarver@hallboothsmith.com
                Counsel for Proposed Intervenor-Defendants




                                    14
       Case 1:21-cv-01728-JPB Document 3-1 Filed 05/04/21 Page 15 of 15




             CERTIFICATE OF SERVICE AND CERTIFICATE
               OF COMPLIANCE WITH LOCAL RULE 5.1
      The foregoing was prepared in Century Schoolbook font, 13-point type,
one of the font and point selections approved by the Court in N.D. Ga. L.R.

5.1(C). I hereby certify that I electronically filed the foregoing PROPOSED

INTERVENOR-DEFENDANTS’ MEMORANDUM OF LAW IN SUP-
PORT OF THEIR MOTION TO INTERVENE with the Clerk of Court using

the CM/ECF electronic filing system, which will electronically serve all counsel

of record.
      This 4th day of May, 2021.

                                     /s/ William Bradley Carver, Sr.
                                    John E. Hall, Jr.
Tyler R. Green (pro hac vice        Georgia Bar No. 319090
forthcoming)                        William Bradley Carver, Sr.
Cameron T. Norris (pro hac vice     Georgia Bar No. 115529
forthcoming)                        W. Dowdy White
CONSOVOY MCCARTHY PLLC              Georgia Bar No. 320879
1600 Wilson Boulevard               HALL BOOTH SMITH, P.C.
Suite 700                           191 Peachtree Street NE
Arlington, VA 22209                 Suite 2900
(703) 243-9423                      Atlanta, GA 30303
                                    (404) 954-6967
                                    bcarver@hallboothsmith.com
                 Counsel for Proposed Intervenor-Defendants




                                      15
